Citation Nr: 0610238	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  97-33 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD), prior to December 
28, 1999.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability, prior to 
December 28, 1999.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
attorney-at-law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In a September 2000 decision, the Board denied the 
veteran's appeal for an initial rating in excess of 50 
percent for PTSD, and for a total rating based on 
unemployability due to service-connected disability.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which issued a 
decision in November 2001 vacating the Board's decision and 
remanding the matter for further action consistent with its 
decision.

In June 2002, the Board remanded the veteran's claims to the 
RO for further development.  By rating action in June 2003, 
the RO granted the veteran an increased rating of 100 percent 
for PTSD, effective from December 28, 1999.  

Thereafter, the veteran essentially informed the RO that he 
was not satisfied by this decision because he believes that 
the 100 percent rating should be effective from an earlier 
date.  Although the RO has treated the effective date matter 
as a new issue, the Board does not agree.  In this regard, 
the Board notes that prior to the June 2003 rating decision, 
the veteran had already perfected an appeal for an initial 
rating in excess of 50 percent for PTSD and a total rating 
based on unemployability during the period prior to December 
28, 1999.  


FINDINGS OF FACT

1.  Prior to December 28, 1999, the veteran's PTSD was not 
productive of suicidal ideation, obsessive rituals, impaired 
speech, panic or depression that affects the veteran's 
ability to function independently or appropriately.

2.  Prior to December 28, 1999, the veteran's only service-
connected disability, PTSD, did not preclude him from 
obtaining or maintaining any form of substantially gainful 
employment consistent with his education and occupational 
background.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD prior to December 28, 1999, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2005).

2.  The requirements for a total rating based on individual 
unemployability due to service-connected disability prior to 
December 28, 1999, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court  has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-
date elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506). 

The veteran's claims were initially adjudicated before the 
enactment of the VCAA.  The record reflects that a January 
2004 letter from the originating agency informed the 
appellant of what evidence was required to substantiate his 
claims and of his and VA's respective duties for obtaining 
evidence.  Although the RO did not specifically request the 
veteran to submit any pertinent evidence in his possession, 
it did inform him of the evidence that would be pertinent and 
that he should either submit such evidence or provide the RO 
with the information and any authorization necessary for the 
RO to obtain the evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.

Although the veteran has not been provided notice of the 
evidence necessary to establish the effective date for a 
higher rating or a total rating based on unemployability, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that a higher rating or total 
rating is not warranted for any portion of the initial 
evaluation period prior to December 28, 1999.  Consequently, 
no effective date will be assigned for a higher rating or 
total rating, so the failure to provide notice with respect 
to that element of the claims was no more than harmless 
error.  

With respect to VA's duty to assist, the Board notes that the 
veteran's VA medical records and Social Security 
Administration records have been obtained.  The veteran has 
been afforded several VA examinations.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal, and he has done so.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either of the 
claims.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that the originating 
agency has complied with the duty to assist requirements of 
the VCAA and the implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on either of the 
claims would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

PTSD 

Factual Background

The veteran's PTSD claim stems from a rating decision in 
January 1999 which assigned an initial rating for PTSD after 
granting service connection for the disability.  The January 
1999 rating decision assigned the veteran a 50 percent rating 
for PTSD effective from November 12, 1996.  As noted above, 
the veteran was subsequently granted a 100 percent rating for 
PTSD from December 28, 1999.  The veteran maintains that a 
100 percent rating is also warranted during the period from 
November 12, 1996, through December 27, 1999.  

The veteran's Social Security Administration (SSA) disability 
determination, dated in March 1994, indicates that the 
veteran was awarded disability benefits based upon a back 
disability.  The medical records upon which the determination 
was based are all dated prior to November 12, 1996, and are 
not pertinent to the veteran's claims.

VA outpatient records for the period from May 1994 to April 
1999 reveal treatment for psychiatric symptomatology.  PTSD 
was diagnosed on a number of occasions, as was alcohol 
dependence.  On VA psychological evaluation in April 1996, 
the veteran was fully oriented with no evidence of suicidal 
or homicidal ideation.  He denied auditory or visual 
hallucinations.  He appeared to be of average intelligence, 
and his memory for recent and remote events was fair.  His 
insight was considered fair, and his judgment was considered 
poor.  

On VA psychiatric examination in February 1997, the veteran 
reported that he did not have any friends, that he was 
hypervigilant, that he had nightmares of Vietnam, and that he 
had insomnia.  On mental status examination, the veteran was 
dressed in casual clothes.  He appeared to be in a frustrated 
mood and was somewhat anxious.  He did not appear to be 
despondent.  There were no hallucinations or delusions.  He 
was oriented and his judgment appeared good.  It was noted 
that the veteran had few friends and that he was unemployed 
due to medical problems.  The examiner's impression was PTSD, 
moderate to severe.  The global assessment of functioning 
(GAF) score was 55.

On VA psychiatric examination in March 1998, the veteran 
complained of flashbacks related to Vietnam, insomnia, 
excessive drinking, nightly nightmares about Vietnam, and 
hypervigilance.  He said that he was isolated and did not 
have any friends.  He indicated that he was taking medication 
for his psychiatric disorder.  On mental status examination, 
the veteran was described as casually dressed and wearing 
soiled clothing; his hair was long and unkempt.  He appeared 
apprehensive and anxious, especially when talking about 
seeing people die in Vietnam.  The veteran was described as 
coherent, goal directed, and oriented.  His mood was 
depressed, and his affect was flattened and blunted.  His 
insight was adequate.  The impressions were PTSD, moderately 
severe, and continuous alcohol dependence.  The GAF score was 
50-55.  The examiner noted that the veteran's PTSD 
symptomatology included recurrent intrusive thoughts, social 
isolation, hypervigilance, and poor control of aggressive 
impulses.

The veteran was afforded a VA psychiatric examination in July 
1999.  He complained of flashbacks of Vietnam, insomnia and 
frequent nightmares.  It was noted that he was unemployed.  
He had been married to his fifth wife for seven years, and he 
lived with his wife and his daughter from a previous 
marriage.  He reported that he was drinking about 2 six packs 
of beer a day and that he sometimes drank whiskey.  On mental 
status examination, the veteran was alert, oriented, and 
cooperative.  He was casual but well groomed.  His affect was 
within normal limits.  His mood appeared a little agitated.  
He was not suicidal or homicidal.  His recent and remote 
memory was intact, and his attention and concentration were 
adequate.  His appetite was good.  The diagnoses were alcohol 
dependence and chronic PTSD.  The GAF score was 56.  The 
examiner noted that the veteran had significant social 
impairment.  The examiner also concluded that, due to work-
related injuries and possibly his chronic alcohol dependence, 
the veteran had significant industrial impairment.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

PTSD warrants a 50 percent disability evaluation if it is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).  A 70 
percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In assessing the evidence of record, it is important to note 
that the GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

The Board is of the opinion that during the period in 
question, the veteran's post-traumatic stress disorder 
symptomatology, as described by the medical evidence, did not 
more nearly approximate the criteria for 70 percent rating 
than those for a 50 percent rating.  The veteran has been 
assigned GAF scores for his PTSD ranging from 50 to 56, 
representing serious impairment in several areas, including 
work, family relations, judgment, thinking or mood.  
Furthermore, the VA examiners in February 1997 and March 1998 
were of the opinion that the veteran's PTSD symptoms were 
only from moderate to severe in nature.  Although there is 
evidence of impaired impulse control, difficulty in adapting 
to stressful circumstances, and impairment in the ability to 
establish and maintain effective relationships, there is a 
lack of evidence of a greater number of the symptoms listed 
under the criteria for a 70 percent evaluation.  The veteran 
has never had a deficiency in his thinking.  Additionally, 
during the period in question, there was no suicidal 
ideation, obsessional rituals that interfere with routine 
activities, speech that is illogical, obscure or irrelevant, 
panic or depression that affects the ability to function 
independently or appropriately, or spatial disorientation.  
While he did appear neglectful of his personal appearance on 
VA examination in March 1998, his hygiene was not noted to be 
a problem on VA examinations before and after March 1998.  
Moreover, the medical evidence consistently indicates that 
alcohol abuse significantly contributes to the veteran's 
social and industrial impairment.  Service connection has 
been denied for alcohol abuse and the impairment related to 
it is not for consideration in the evaluation of PTSD.  
Consequently, the Board finds that the disability picture for 
the veteran's service-connected psychiatric disability did 
not more nearly approximate the criteria for a 70 percent 
evaluation than those for a 50 percent evaluation at any time 
during the initial evaluation period prior to December 28, 
1999.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that prior to December 
28, 1999, the veteran did not require frequent 
hospitalizations for the service-connected psychiatric 
disability and that the manifestations of the disability were 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would have been in excess of 
that contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.

TDIU

The veteran asserts that prior to December 28, 1999, his 
service-connected PTSD precluded him from engaging in any 
gainful employment for which he would be qualified.  The 
veteran's only service-connected disability is PTSD.  The 
Board notes that prior to December 28, 1999, the veteran had 
several significant nonservice-connected disabilities, 
including alcohol abuse and a back disability.  In 1994, the 
Social Security Administration found that the veteran was 
unemployable due to his back disability.  

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to a single 
service-connected disability provided that the disability is 
rated at 60 percent or more, and that disability renders the 
veteran unemployable.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
Since the veteran only has a single service-connected 
disability rated at 50 percent, the veteran does not meet the 
minimum schedular criteria for a total rating based on 
unemployability.

Where these percentage requirements are not met, entitlement 
to the benefits on an extra-schedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).

Therefore, the Board has also considered whether the total 
rating claim should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  Age may not be considered a factor.  
38 C.F.R. § 3.341.  Unemployability associated with advancing 
age or intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  38 C.F.R. § 4.19 
(2005).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

According to the evidence on file, the veteran has completed 
the 7th grade and has worked as an assembly line supervisor 
and interior finisher; he last worked full-time in April 
1992.  Although he has been determined to be totally disabled 
by the SSA, their determination was based on his back 
disability, rather than PTSD.  Moreover, the veteran was 
noted to have chronic alcohol dependence.  The medical 
evidence prior to December 28, 1999, clearly indicates that 
the veteran was unemployable due to his back disability and 
alcohol abuse, not due to his service-connected PTSD.  

The record clearly reveals that the veteran's service-
connected PTSD alone did not prevent him from engaging in 
gainful employment prior to December 28, 1999.  While the 
veteran asserted that he could not work at that time due to 
his service-connected disability, as a layperson he is not 
competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  There is no medical 
opinion of record indicating that the veteran's PTSD was 
sufficient by itself to render him unemployable prior to 
December 28, 1999.  Moreover, the actual clinical findings 
support the conclusion that that the PTSD was not of such 
severity during the period in question as to preclude the 
veteran from working as an interior finisher.  Accordingly, 
referral of this claim for extra-schedular consideration is 
not in order.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD prior to December 28, 1999, is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disability prior to 
December 28, 1999, is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


